Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 10-17, and 21-22 are allowed.

Response to Arguments
Applicant’s arguments with respect to claims 23-26 have been considered but are moot because the new ground of rejection, while relying on the same prior art, addresses the newly added limitations and claims not previously treated on the merits.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016160028 A1 to Smeltz (cited previously in IDS) in further view of US 2020/0161687 A1 to Han et al. (cited previously by Examiner), and further in view of US 2018/0316032 A1 to Song et al. (cited previously in IDS), hereinafter referred to as “SONG”.
Regarding Claim 23, SMELTZ teaches a redox flow battery system (see flow battery system in [0012]; see further [0022] in which the flow battery includes a redox electrolyte) comprising: 
a redox flow battery (see [0012]) including 
a redox flow cell (see flow battery cell), and 
a supply/storage system external of the redox flow cell (see the electrolyte process cell being external of the flow battery in [0012/L6]) further including first and second electrolytes for circulation through the redox flow cell (see [0012/L7-11]), the first and second electrolytes being aqueous liquid electrolytes (see liquid redox electrolyte solution being aqueous solutions in [0021]) having 
a gas vent passage (see “EXHAUST” shown in FIG. 1) connected with the redox flow battery (see specifically electrolyte process cell 20 disclosed in [0037-0038]) to receive water byproduct that evolves from side reaction of the first electrolyte (see [0038] wherein byproduct is exhausted rather than recirculated through the electrolyte process cell 20).
SMELTZ teaches the supply/storage system includes at least one storage vessel (see [0037/L1-3]). SMELTZ in further view of HAN teaches the gas vent passage (see “EXHAUST” in SMELTZ FIG. 1 being modified by the anode outlet pipe 50b in HAN FIG. 2) as connected to the storage vessel (see anolyte tank 30a). However, SMELTZ is silent to the storage vessel comprising a headspace and the gas vent passage being connected to the storage vessel through the headspace.
SONG is relied upon for its teachings regarding the use of head space in a storage vessel (see storage tank disclosed in SONG [0028]). SONG teaches including a headspace 90 located above the fill height 112 of the storage tank 110 for negative and positive electrolyte chambers 50 and 52 in order to store hydrogen gas generated through operation of the redox flow battery; the hydrogen gas being separated spontaneously at the gas-liquid interface (e.g., fill height 112) within the multi-chambered storage tank 110 (see [0028/L17-38]) One skilled in the art as of the effective filing date of the claimed invention would have been motivated to include head spaces in the storage vessel to take advantage of an integrated storage system, therein having a feature that acts as an inert blanket for reducing oxidation of electrolyte species, therein reducing redox flow battery capacity losses (see SONG [0028/L34-38]).
SMELTZ is silent to having a bypass passage. 
HAN is relied upon for its teaching of an alternative structure for a redox flow battery including the addition of bypass piping (see [0022-0026]) including an anode inlet bypass pipe connected with the anode inlet pipe 50a to supply the anolyte to a cathode inlet of the stack 10.  One skilled in the art as of the effective filing date of the claimed invention would be motivated to modify SMELTZ with the 
SMELTZ further teaches the electrochemical recovery cell (see electrochemical cell in [0024]) including a first half-cell connected to the gas vent passage to receive as a reactant the water byproduct (see “EXHAUST” through which the reactant and/or byproduct is exhausted in [0038]) which and a second half-cell connected to the bypass passage to receive as a reactant the second electrolyte (see gaseous reactant being fed into the first electrode in [0038]; see further FIG 1). The prior art is silent to the water byproduct and the second electrolyte electrochemically reacting to form water in the outlet of the bypass passage that is returned to the second storage vessel, however, the prior art meets all the structural limitations claimed. Lacking structural distinction between the claimed redox flow battery system and that of the prior art, it would be reasonably expected that the material or article worked upon by the structure would meet the limitations as claimed (see MPEP 2115).
Regarding Claim 24, SMELTZ teaches the passage from gas source as comprising a valve to control the feed of gas, with respect to which gaseous reactant and the flow rate [0039]. SMELTZ is silent to the gas passage having a pressure relief valve downstream of the supply/storage system and the electrochemical recovery cell.
HAN teaches the gas vent passage (see anode outlet pipe 50b) as comprising a valve (see anode outlet valve 50bb in [0037-0038]) therein disposed downstream of the supply/storage system and the electrochemical recovery cell as shown in FIG 3. HAN further teaches the flow of anolyte being adjusted by valves throughout the piping, particularly including the opening and closing of features including an anode inlet valve 50aa, an anode inlet bypass valve 51aa, a cathode inlet valve 60aa, a cathode inlet bypass valve 61aa, an outlet anode valve 50bb, an anode outlet bypass valve 51bb, a cathode outlet valve 60bb, and a cathode outlet bypass valve 61bb (see [0038]).  
Regarding Claim 25, the prior art is silent to the water byproduct evolving from the first electrolyte causing pressure in the gas vent to build, and increase of the pressure above a threshold pressure of the pressure relief valve triggers pressure-release of the pressure relief valve causing flow of 
Regarding Claim 26, SMELTZ is silent to an inert gas source connected with a headspace and maintaining positive pressure in the headspace and gas vent passage and the partial pressure of the inert gas being below the threshold pressure. SONG teaches the head space connected to an inert gas source and therein maintaining a positive pressure in the headspace and gas vent passage (see SONG [0028]). Lacking distinction to a particular threshold pressure, it can be reasonably asserted the pressure resultant of the inert gas is below a particular value. One skilled in the art as of the effective filing date of the claimed invention would be motivated to modify SMELTZ with SONG to take advantage of the storing of hydrogen in the space to use in purging other gasses from the tank and utilizing an inert gas to reduce redox flow battery losses (see SONG [0028/L34-38]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288.  The examiner can normally be reached on Monday - Friday 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNA SHULMAN/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723